DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 15, and 22-29 have been amended.  Claims 1-14, and 16-21 are cancelled.  Claims 15, and 22-29 are pending, and are subject to examination on the merits.

Response to Amendment
The Amendment by Applicants’ representative Andrew J. Patch on 02/12/2021 has been entered.  
Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(a)
 
Applicants cancelled claims 20-21, and amended claims 22-29 to depend on claim 15.  Applicants’ amendment to claim 20 by further limiting the catalyst used in the step of alkylation is catalyzed by an iron(O) complex for preparation of the unsymmetrical tertiary amines obviates the rejection to claim 215. The rejection to claim 15 is withdrawn.  The rejection to claim 20 is moot because it has been cancelled.   

Claim rejection under 35 U.S.C.§112(b)
 
Applicants cancelled claims 20-21, and amended claims 22-29 to depend on claim 15.  Applicants’ amendments obviate the rejection.   The rejection to claims 22-29 is withdrawn.  The rejection to claims 20 and 21 is moot.   

Claim objection
 
Applicants’ amendment to claim 29 obviates the objection.   The objection is withdrawn.  

Conclusions
Claims 15, and 22-29 are allowed.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731